Madison Bancorp, Inc. Reports Results for the Quarter and Year Ended March 31, 2013 For More Information Contact Michael P. Gavin (410) 529-7400 Madison Bancorp, Inc. Madison Bancorp, Inc. (the Company) (OTCBB: MDSN), the holding company for Madison Square Federal Savings Bank, reported a profit of $213,700 or $0.37 per basic and diluted common share for the year ended March 31, 2013 as compared to a net loss of $10,500 or ($0.02) per basic and diluted common share for the year ended March 31, 2012. Net income for the three months ended March 31, 2013 was $7,000 or $0.01 per basic and diluted common share as compared to a net loss of $32,000 for the three months ended March 31, 2012 or ($0.06) per basic and diluted common share. Balance Sheet Total assets decreased from $155.2 million at March 31, 2012 to $149.9 million at March 31, 2013.The decrease was primarily due to decreases in cash and cash equivalents of $5.9 million and net loans receivable of $1.4 million, which were partially offset by increases in investment securities available-for-sale of $2.9 million. Total deposits decreased to $134.7 million at March 31, 2013 from $140.2 million at March 31, 2012.This was primarily due to a decrease in our higher cost certificates of deposit partially offset by an increase in savings deposit accounts. Income Statement During the year ended March 31, 2013, the Company benefited from decreases in both interest and noninterest expenses as compared to the year ended March 31, 2012.The Company also benefited from gains on the sale of investment securities, gains on the disposal of property and reductions to the provision for ground rent losses, partially offset by decreases in interest revenue for the year ended March 31, 2012. President and Chief Executive Officer Michael P. Gavin commented, “We are pleased by the progress achieved and the improvement in our operating results for this recently completed fiscal year. We must continue to remain practical, however, and consider the many challenges facing the banking industry as a whole, including the continued low interest rate environment, the increasing complexity of regulatory requirements and the uncertainty of our current economic environment, while continuing to focus on asset quality, manage our expenses and provide quality banking services to our customers.” Madison Square Federal Savings Bank operates four full service branch offices located in Perry Hall, Fallston, Bel Air and Baltimore City, Maryland. This press release contains statements that are forward looking, as that term is defined by the Private Securities Litigation Reform Act of 1995 or the Securities and Exchange Commission in its rules, regulations and releases.The Company intends that such forward-looking statements be subject to the safe harbors created thereby.All forward-looking statements are based on current expectations regarding important risk factors, including but not limited to real estate values, market conditions, the impact of interest rates on financing, local and national economic factors and the matters described in the Company’s Annual Report on Form 10-K for the year ended March 31, 2012.Accordingly, actual results may differ from those expressed in the forward-looking statements. MADISON BANCORP, INC. Consolidated Statements of Financial Condition March 31, March 31, (Unaudited) (Audited) Assets Cash equivalents and time deposits $ $ Investment securities available-for-sale Loans receivable, net Premises and equipment, net Other assets Total assets $ $ Liabilities and Shareholders' Equity Deposits $ $ Other liabilities Total liabilities Total shareholders' equity Total liabilities & shareholders' equity $ $ Consolidated Statements of Operations For The Three Months Ended For The Years Ended March 31, March 31, March 31, March 31, (Unaudited) (Unaudited) (Unaudited) (Audited) Interest revenue $ Interest expense Net interest income Provision for loan losses 0 Net interest income after provision for loan losses Noninterest revenue Noninterest expense Income before income taxes ) ) Income tax expense 0 0 0 0 Net income available to common shareholders $ $ ) $ $ ) Earnings per common share - basic $ $ ) $ $ ) Earnings per common share - diluted $ $ ) $ $ )
